Citation Nr: 1546386	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-45 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In July 2013, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file located in VBMS.

In the August 2014 decision, the Board remanded the appeals of service connection for a sleep disorder, to include insomnia and sleep apnea, service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 (2015), and service connection for an acquired psychiatric disorder other than PTSD.  Pursuant to the August 2014 Board Remand, in a February 2015 rating decision, the RO fully granted service connection for major depressive disorder, panic disorder, and insomnia, and service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161(h) (those whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rate by reason of individual unemployability); therefore, these issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

In this regard, the Board notes that service connection for sleep apnea (claimed as a sleep disorder) remains in appellate status.  See February and March 2015 Supplemental Statements of the Case.  

The issue of entitlement to an annual clothing allowance has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although a March 2015 letter from the RO notified the Veteran that he is eligible to apply for the clothing allowance benefit, a decision has not yet been provided as to whether the eligibility criteria have been met; therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, diagnosed sleep apnea.

2.  The Veteran's sleep disturbances are symptoms of the service-connected acquired psychiatric disability, to include PTSD, major depressive disorder, panic disorder, and insomnia, and are already rated as part of the 70 percent disability rating assigned for the acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a timely letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a sleep disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2009 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, post-service VA treatment records, a January 2015 VA examination, and the Veteran's statements.

The Veteran was afforded an opportunity for a VA examination in connection with the claim of service connection for sleep apnea (claimed as a sleep disorder) in January 2015 (pursuant to the August 2014 Board Remand) with an addendum opinion in February 2015.  38 C.F.R. § 3.159(c)(4) (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2015 VA examination with the February 2015 addendum opinion, taken together, are adequate with regard to the appeal of service connection for sleep apnea.  The opinions, specifically the February 2015 addendum medical opinion, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for sleep apnea, has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Ordinarily, separately diagnosed disabilities are service connected and rated individually.  The ratings are then combined into a single rating as set forth at
38 C.F.R. § 4.25 to determine the overall impairment of the veteran.  An exception to the ordinary process of separately rating and then combining ratings exists: VA regulations caution against making multiple awards for the same impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  When two ratings covering the same disability are combined, it is called "pyramiding."  Id.  Two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

In this case, the Veteran contends that he has disorders manifested by sleep disturbances and seeks service connection for those disorders.  In this regard, as discussed above, the Veteran is service connected for an acquired psychiatric disability, to include PTSD, major depressive disorder, panic disorder, and insomnia, rated at 70 percent disabling.  

The Board finds that the weight of the lay and medical evidence establishes that the Veteran's sleep disturbance is a symptom of the service-connected psychiatric disability, to include insomnia, and therefore, the Veteran does not have a separately diagnosed sleep disorder, to include sleep apnea.  In short, the Board finds that there is not a current disability remaining for which service connection may be granted.  For this reason, the Board concludes that service connection is not warranted for sleep apnea.

A VA sleep study from April 2009 revealed that the Veteran does not have sleep apnea.  In this regard, sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  In the January 2015 VA examination report, the Veteran reported difficulty sleeping every night of the week with frequent awakenings, and getting two to four hours of interrupted sleep per night.  In the February 2015 VA addendum opinion, the VA examiner opined that the symptoms of sleep disturbance, in the form of (service-connected) insomnia, are secondary to the (service-connected) major depressive disorder with panic disorder.  Importantly, the Veteran has not asserted, at any time during the course of this appeal, to include during the January 2015 VA examination, that he has, or has been told that he has, transient periods of cessation of breathing during sleep (sleep apnea).  

In awarding the 70 percent disability rating for the service-connected PTSD, major depressive disorder, panic disorder, and insomnia, the RO specifically considered and rated the symptom of sleep disturbance/impairment.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (showing that a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to several symptoms to include chronic sleep impairment).  The Veteran's insomnia is encompassed by the broader symptom of chronic sleep impairment (sleep disturbances) and is already contemplated in the 70 percent rating assigned for the service-connected acquired psychiatric disability, which includes PTSD, major depressive disorder, panic disorder, and insomnia.  
38 C.F.R. § 4.14.  

The Veteran is generally competent and credible to report that he has difficulty sleeping.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  However, he is not competent to offer a lay opinion that the difficulty sleeping rises to the level of disability, are manifestations of the same disability, or are manifestations of distinct disabilities.  The Veteran is competent to report that, in the past, he has been diagnosed with sleep apnea; however, as mentioned above, the Veteran has not so alleged.  See Jandreau.

The evidence in this case does not demonstrate sleep apnea at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  There being no distinct disability not already service connected resulting in sleep disturbances (other than insomnia), the Board concludes that service connection for sleep apnea must be denied.  See 38 C.F.R. § 3.303.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a disability sufficiently proximate/immediately prior to the filing of a claim may also be considered a current disability).  

Based on the above, the Board finds that the preponderance of the evidence shows that the Veteran's sleep disturbances are components of an already service-connected disability - an acquired psychiatric disability, which includes PTSD, major depressive disorder, panic disorder, and insomnia.  Service connection cannot be awarded because, in addition to not having a current diagnosis of sleep apnea, service connection is already in effect for the symptoms claimed as sleep apnea.  

For these reasons, the Board finds that the preponderance of the evidence is against the appeal of service connection for sleep apnea; therefore, the appeal must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.


REMAND

Service Connection for Erectile Dysfunction

In a March 2015 rating decision, the RO denied service connection for erectile dysfunction.  The Veteran disagreed with the March 2015 denial of service connection for erectile dysfunction in a May 2015 submission (via VA Form 21-0958).  The claim of service connection for erectile dysfunction should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue of service connection for erectile dysfunction is REMANDED for the following action:

Provide a Statement of the Case as to the issue of service connection for erectile dysfunction.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


